Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 1 of 76 PageID# 1111

                                                                         1


    1                      UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
    2                           ALEXANDRIA DIVISION

    3   UNITED STATES OF AMERICA,           )   Case 1:17-cr-00284
                                            )
    4                      Plaintiff,       )
                                            )
    5           v.                          )   Alexandria, Virginia
                                            )   January 18, 2019
    6   CHRISTOPHER ROBERT SUEIRO,          )   10:58 a.m.
                                            )
    7                      Defendant.       )
                                            )   Pages 1 - 76
    8

    9                      TRANSCRIPT OF MOTIONS HEARING

  10               BEFORE THE HONORABLE ANTHONY J. TRENGA

  11                  UNITED STATES DISTRICT COURT JUDGE

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


          Rhonda     F.   Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 2 of 76 PageID# 1112

                                                                         2


    1   APPEARANCES:

    2   FOR THE PLAINTIFF:

    3        JAMES E. BURKE, ESQUIRE
             KELLEN S. DWYER, ESQUIRE
    4        OFFICE OF THE UNITED STATES ATTORNEY
             2100 Jamieson Avenue
    5        Alexandria, Virginia 22314
             (703) 299-3700
    6
        FOR THE DEFENDANT:
    7
             EUGENE V. GOROKHOV, ESQUIRE
    8        BURNHAM & GOROKHOV, PLLC
             1424 K Street, N.W., Suite 500
    9        Washington, D.C. 20005
             (202) 386-6920
  10
        THE DEFENDANT, CHRISTOPHER ROBERT SUEIRO, IN PERSON
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


          Rhonda   F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 3 of 76 PageID# 1113

                                                                         3


    1               THE CLERK:       Criminal Case 1:17-cr-284, United

    2   States v. Christopher Sueiro.

    3               Counsel, will you please note your

    4   appearances for the record.

    5               MR. BURKE:       Good morning, Your Honor.

    6               THE COURT:       Good morning.

    7               MR. BURKE:       Jim Burke and Kellen Dwyer on

    8   behalf of the United States.

    9               THE COURT:       Good morning.

  10                MR. GOROKHOV:       Good morning, Your Honor.

  11    Eugene Gorokhov here as court-appointed counsel for

  12    Mr. Sueiro.

  13                THE COURT:       All right.    Mr. Sueiro is

  14    present.

  15                We're here for a motions day.            Mr. Gorokhov,

  16    do you want to summarize what outstanding matters there

  17    are pending?

  18                MR. GOROKHOV:       Yes, Your Honor.

  19                There's the defendant's motion to represent

  20    himself which remains outstanding.            I have not been

  21    able to speak with Mr. Sueiro, which is his right.

  22    I've made attempts to do so but have not been

  23    successful.      There's the pending motion for a bill of

  24    particulars, and finally, Your Honor, the suppression

  25    motion.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 4 of 76 PageID# 1114

                                                                         4


    1               THE COURT:       Okay.   We also have, filed by

    2   Mr. Sueiro, what appears to be a motion to dismiss

    3   based on the Speedy Trial Act.

    4               THE DEFENDANT:       There is actually --

    5               THE COURT:       Have a seat for a moment,

    6   Mr. Sueiro.

    7               THE DEFENDANT:       -- listed on there as well

    8   for why this must be dismissed.           It is not just a

    9   Speedy Trial Act.

  10                THE COURT:       All right.    Have a seat for a

  11    moment.

  12                From the government's perspective, are there

  13    any other outstanding issues?

  14                MR. BURKE:       No, Your Honor.

  15                THE COURT:       All right.    Mr. Sueiro, why don't

  16    you come to the podium, please.

  17                THE DEFENDANT:       That's exactly what I was

  18    wanting to do.

  19                THE COURT:       Mr. Sueiro, are you still

  20    requesting to represent yourself?

  21                THE DEFENDANT:       To be clear, I am not -- it's

  22    not that I'm requesting.         It's that it is my right, and

  23    so I am just simply doing it.           It -- I don't need to

  24    request something that is my lawful right to do.

  25                The Faretta law -- I did look over it -- it


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 5 of 76 PageID# 1115

                                                                         5


    1   actually says the same kind of thing:             That once

    2   someone has been shown to be competent, as I have with

    3   the competency evaluation, that they cannot be denied

    4   their right to self-representation under the Sixth

    5   Amendment.

    6                And furthermore, it's a moot point anyway

    7   because the case law of Marbury v. Madison states,

    8   quote, The Constitution of these United States is the

    9   supreme law of the land.         Any law that is repugnant to

  10    the Constitution is null and void of law.

  11                 Now, one of the meanings of the word

  12    "repugnant," if you look in the dictionary, is

  13    contradictory.      So that law is contradictory to the

  14    Constitution because the Constitution under the Sixth

  15    Amendment says I have right to counsel, but it does not

  16    say obligation to counsel.

  17                 There's a difference between a right and an

  18    obligation.      The right is optional whereas an

  19    obligation would be, of course, mandatory.                Since it is

  20    a right, that means I have the right to exercise or to

  21    waive it as I have stated already that I have done.

  22                 And because of the case law of Marbury v.

  23    Madison, that negates the Faretta law and any other law

  24    you could ever point to or create that contradicts the

  25    Constitution as that law does.


          Rhonda   F.   Montgomery    OCR-USDC/EDVA       (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 6 of 76 PageID# 1116

                                                                         6


    1               So, therefore, I am not asking to represent

    2   myself, and I'm not asking permission or motion for it

    3   or anything because it's my right.            So I'm just simply

    4   going to exercise my right, and that's that.

    5               Now, I also have come with, now, an official

    6   motion to dismiss, which I would've done earlier but

    7   it's hard to get paperwork at the Alexandria facility.

    8   It kept denying me.       That's why it's taken so long.               So

    9   now I finally got that.

  10                And just to enter it on the record, it does

  11    say that I respectfully move this Court to take the

  12    following action in this case.           It then says, quote,

  13    dismiss the case for the following reasons:

  14                One, my Sixth Amendment right to speedy trial

  15    has unequivocally and egregiously been violated as the

  16    date for its deadline was May 1, 2018;

  17                Two, this Court lacks the jurisdiction as

  18    required by law.      Therefore, no lawful discretion

  19    exists but to dismiss the action for want of

  20    jurisdiction;

  21                Three, the law actually requires there to be

  22    at least one actual individual victim in a case in

  23    order for the case to be legitimately criminally

  24    prosecuted, and the role of the victim cannot be

  25    assumed by an organization or corporation such as the


          Rhonda   F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 7 of 76 PageID# 1117

                                                                         7


    1   corporation known as the United States of America.                   But

    2   rather, the victim must be an individual, and that

    3   individual must be present in the court and take the

    4   stand to testify a claim against the one charged as to

    5   how they feel personally victimized by the alleged --

    6                My apologies.       I'll start after United States

    7   of America:

    8                But rather the victim must be an individual,

    9   and that individual must be present in the court and

  10    take the stand to testify a claim against the one

  11    charged as to how they feel personally victimized by

  12    the alleged action -- S in parentheses -- that the

  13    accused is charged with in some way that caused them to

  14    incur some sort of damage to their personal property

  15    and/or loss of their property.

  16                 There's no such victim in this case.

  17                 Also, if you look, Black's Law Dictionary

  18    defines the meaning of victim.           So now, Mr. Trenga,

  19    there's actually -- there's actually three reasons --

  20                 THE COURT:       I want you -- I want you to stop

  21    for a moment.

  22                 THE DEFENDANT:       -- not one.

  23                 But I'm not done entering -- I've entered the

  24    motion now into the record, but now I must also

  25    remind --


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 8 of 76 PageID# 1118

                                                                          8


    1               THE COURT:       Mr. Sueiro, I'm directing you to

    2   stop talking.

    3               THE DEFENDANT:       But I'm within my lawful

    4   rights to do what I'm doing as the case law Earle v.

    5   McVeigh states, which I've told you before:               Every

    6   person is entitled to an opportunity to be heard in a

    7   court of law upon every question involving his rights

    8   or interests before he's affected by any judicial

    9   decision on the question.

  10                And Renaud v. Abbott says it is a fundamental

  11    doctrine of law that a party to be affected by a

  12    personal judgment must have his day in court and an

  13    opportunity to be heard.

  14                I'm doing nothing but exercising my lawful

  15    rights.

  16                So under the first reason here, as I said --

  17                THE COURT:       Mr. Sueiro, I'm directing you to

  18    be quiet for the last time, or you're going to be

  19    removed from the courtroom.          Do you understand?

  20                THE DEFENDANT:       That would be a useless

  21    delaying tactic on your part, Mr. Trenga, because you

  22    know by law I have to be present.

  23                I'm just getting my motion onto the record

  24    and making it clear why I'm citing these three reasons.

  25                THE COURT:       Marshal, would you have


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 9 of 76 PageID# 1119

                                                                         9


    1   Mr. Sueiro sit down, please.

    2                THE DEFENDANT:       I'm -- I'm just making it

    3   clear as to why I'm citing these three reasons.

    4                THE COURT:       All right.   Sit down, sir.       Sit

    5   down.     Sit down.

    6                THE DEFENDANT:       I'm exercising my lawful

    7   rights.

    8                THE COURT:       Sit down.

    9                Mr. Sueiro, you have the right to represent

  10    yourself if, among other things, you agree and

  11    represent you agree that you're going to follow the

  12    Court's directions.        That means you speak when you're

  13    instructed to speak, you stop speaking when you're

  14    instructed not to speak, and you comply with the rules

  15    of court.        Are you prepared to comply with the rules of

  16    court?

  17                 THE DEFENDANT:       According to the letter of

  18    the law, that differs from what you're saying now.

  19                 THE COURT:       All right.   And also, if you

  20    don't comply with the Court's rulings, you're going to

  21    be removed from the courtroom, and the case will

  22    proceed with your appointed counsel in your absence.

  23    Do you understand that?

  24                 THE DEFENDANT:       That I do not -- I comprehend

  25    what you're saying, but I do not -- I don't stand under


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 10 of 76 PageID# 1120

                                                                        10


    1   that.

    2                THE COURT:        All right.

    3                THE DEFENDANT:        That is not the letter of the

    4   law.

    5                THE COURT:        All right.

    6                THE DEFENDANT:        The letter of law, as I just

    7   quoted to you, says that I have the right to represent

    8   myself because I have the right to waive my Sixth

    9   Amendment right to --

   10                THE COURT:        All right.

   11                THE DEFENDANT:        -- to counsel, which I have

   12   done.    You can't take that right away from me unless I

   13   agree to give it up, which I am not doing, which I

   14   would be doing if I agreed to do things your way, which

   15   is not according to the law.           I am doing things

   16   according to how the law -- the letter of the law

   17   operates.        And that is why I make this motion to

   18   dismiss.     Because the first of the reasons about the --

   19   the Sixth Amendment right to speedy trial being

   20   violated, as I said, the date for that deadline was

   21   May 1.     We are now more than eight months past that

   22   deadline.

   23                Now, the case law of Cooper v. Aaron states

   24   no state legislator or executive --

   25                THE COURT:        All right.   That's enough.


          Rhonda    F.    Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 11 of 76 PageID# 1121

                                                                        11


    1   That's enough, Mr. Sueiro.

    2                THE DEFENDANT:      -- or judicial officer can

    3   war against the Constitution --

    4                THE COURT:      All right.

    5                THE DEFENDANT:      -- without violating his

    6   undertaking to support it.

    7                And secondly, Scheuer v. Rhodes states --

    8                THE COURT:      All right.     I want you to be

    9   quiet now.      I want you to be quiet.

   10                THE DEFENDANT:      -- have no immunity when

   11   violating a Constitutional right from liability for

   12   they are deemed to know the law.            That states very

   13   clearly the letter of the law that you don't have --

   14                THE COURT:      All right.     Mr. Sueiro, I'm

   15   asking you to stop.        Will you stop, or are you going to

   16   be removed from the courtroom?

   17                THE DEFENDANT:      That's the first reason.

   18                THE COURT:      Either you stop, or you're going

   19   to be removed from the courtroom.            Do you understand?

   20                THE DEFENDANT:      You want me to stop

   21   exercising my lawful right --

   22                THE COURT:      I want you to stop talking, or

   23   you're going to be removed from the courtroom.

   24                THE DEFENDANT:      It's my lawful right to do

   25   what --


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 12 of 76 PageID# 1122

                                                                        12


    1                THE COURT:      All right.     Remove the defendant,

    2   please.

    3                THE DEFENDANT:      I am exercising my lawful

    4   right, and I didn't even touch on the jurisdiction

    5   issue yet.      That's --

    6                THE COURT:      All right.

    7                THE DEFENDANT:      -- another one.        By the way,

    8   I challenge jurisdiction.

    9                THE COURT:      All right.

   10         (The defendant is removed from the courtroom.)

   11                THE COURT:      Mr. Gorokhov, I don't know if

   12   there's any alternative other than to proceed to trial

   13   with you as counsel.         If he continues to disrupt the

   14   proceedings, we'll proceed in his absence.

   15                Does the government have any thoughts about

   16   how to proceed otherwise?

   17                MR. BURKE:      No, Your Honor.      We would defer

   18   to the Court.

   19                THE COURT:      Okay.   With respect to these

   20   motions, have you gotten any discovery in this case?

   21                MR. GOROKHOV:      I have, Your Honor.

   22                THE COURT:      All right.     Are you still

   23   pressing the bill of particulars?

   24                MR. GOROKHOV:      Yes, Your Honor.        I have two,

   25   I think, fairly specific points on that.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 13 of 76 PageID# 1123

                                                                        13


    1                THE COURT:      All right.

    2                MR. GOROKHOV:      So after receiving the

    3   discovery in this case, we also, as Your Honor knows,

    4   engaged a forensic expert.          We went to the Fairfax

    5   County facility where the evidence is kept, the

    6   contraband evidence, and we did kind of a spot-check on

    7   some of the files that the government had listed in its

    8   reports.

    9                What our forensic expert found was that for a

   10   lot of these files, there was something called a log

   11   file, which is a computer's record that a file at one

   12   time existed but not the actual underlying file.                   So

   13   that's a matter that I didn't put in my motion because

   14   our examination happened after the fact.

   15                So that's just a further issue, Your Honor,

   16   why we need a specific list under each count.                All

   17   we're requesting here, Your Honor, is a specific list

   18   of documents or files that the government intends to

   19   rely on in presenting the case against Mr. Sueiro.

   20                The government -- these are -- there are

   21   thousands of files, Your Honor, thousands of potential

   22   documents.      The only other way for me to get this

   23   information is to wait until they have to produce an

   24   exhibit list.      And at that point, I can't really --

   25   there's not going to be enough time for me to go back


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 14 of 76 PageID# 1124

                                                                        14


    1   and look at this material.

    2                THE COURT:      All right.     Let me hear from the

    3   government.

    4                What's really the objection to providing what

    5   appears to be pretty limited and straightforward

    6   information as to each count?

    7                MR. BURKE:      We've provided all the

    8   information.      He's seen the computers that are the

    9   basis for the charges, and the indictment says the

   10   timeline in which the acts took place.

   11                I still don't understand exactly what the

   12   request is.      If he wants a list of every file on the

   13   computer that we consider to be CP, I mean, I believe

   14   there's 1,600 files that are -- that are child

   15   pornography on the computer.

   16                I don't think at this point -- you know,

   17   we're always happy to provide as much help as possible

   18   in helping defense counsel review the discovery and

   19   zero in on the most relevant materials, but I don't

   20   think the government should be required to at this

   21   point limit -- say that we're only going to talk about,

   22   you know -- of the -- of the 1,600 CP files, we only

   23   get to use, you know, the 100 that we identify at trial

   24   or the 10 that we identify that -- you know, at this

   25   point, the government doesn't need to be limited, I


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 15 of 76 PageID# 1125

                                                                        15


    1   guess, in that sense.

    2                THE COURT:      Well, it's not about limiting.

    3   It's identifying the offense conduct.

    4                I am going to order the government to

    5   identify as to each of the four counts the specific

    6   videos.    It doesn't have to be the specific images so

    7   long as it's the specific videos that are referred to

    8   in each count during the period alleged, as well as --

    9   I think there should be described how it's alleged that

   10   these videos were received.          It seems to me that's

   11   fairly straightforward, as well as the manner of the

   12   receipt of the materials, which, presumably, were

   13   through a particular device.

   14                Yes.

   15                MR. BURKE:      Your Honor, what we could do,

   16   Your Honor, is conduct what we call a reverse proffer

   17   where we bring the defense counsel into our laboratory

   18   and we have our experts walk them through all of our

   19   evidence if that will suffice.

   20                THE COURT:      All right.     Mr. Gorokhov, do you

   21   want to proceed in that way initially?

   22                MR. GOROKHOV:      Your Honor, initially,

   23   although I'm skeptical.         As I've said, we have gone to

   24   the lab.     I mean, literally, what's happening in this

   25   case, Your Honor, is the government is saying there's


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 16 of 76 PageID# 1126

                                                                        16


    1   thousands upon thousands upon thousands of files in

    2   this computer.

    3                THE COURT:      Right.

    4                MR. GOROKHOV:      And who knows which one could

    5   be under which specific count or which ones are going

    6   to be relied on, which ones are not going to be relied

    7   on.

    8                And furthermore, Your Honor, as I've -- as

    9   I've already stated, what we found out is actually a

   10   lot of these so-called files are merely just log files.

   11   They don't contain an actual video or image.

   12                THE COURT:      Why don't you sit down for a

   13   minute.

   14                Go ahead.

   15                MR. GOROKHOV:      So, Your Honor, that's really

   16   the problem.      They're pointing to a pile of many

   17   thousands of documents and saying, Any of this could,

   18   you know, potentially be in any count.

   19                THE COURT:      How many devices are we talking

   20   about here that this was received on?

   21                MR. BURKE:      There are six devices, Your

   22   Honor.

   23                THE COURT:      Six?

   24                MR. BURKE:      Yes.

   25                THE COURT:      All right.     I am going to require


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 17 of 76 PageID# 1127

                                                                        17


    1   that there be a specification as to each of the counts

    2   as to which images and which devices are being charged

    3   on each of those.

    4                All right.      When is our trial date?

    5   March 22, is that when it is?

    6                MR. BURKE:      March 25, Your Honor.

    7                THE COURT:      All right.     Let's try to do that

    8   within ten days.       All right.

    9                All right.      Anything else?

   10                Are you pressing your suppression motion?

   11                MR. GOROKHOV:      I am, Your Honor.         The motions

   12   were initially filed by prior counsel.

   13                THE COURT:      Right.

   14                MR. GOROKHOV:      And I had just a few points I

   15   wanted to stress without waiving the issues raised in

   16   those motions.

   17                THE COURT:      All right.

   18                MR. GOROKHOV:      All right.      Thank you, Your

   19   Honor.

   20                So really, the focus of my comments today are

   21   going to be what's called the threats warrant -- that

   22   was the initial warrant to seize all of the items from

   23   the house -- and, subsequently, the forensics warrant,

   24   which was the first warrant to examine the items on the

   25   computer that eventually led to the discovery of the


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 18 of 76 PageID# 1128

                                                                        18


    1   illegal materials in this case.

    2                Now, for purposes of context and clarity, I

    3   just wanted to emphasize a couple of things about the

    4   background of this case since it's been going on for a

    5   while and there are prior state prosecutions.

    6                The warrants in this case -- the initial

    7   warrant to seize was premised on very specific conduct.

    8   It was premised on two threatening e-mails that

    9   Mr. Sueiro was alleged to have sent to a specific

   10   person, a colleague at his place of work.               They were

   11   sent on two specific dates, November 2 and November 4,

   12   2014.    That was the entirety of the probable cause on

   13   which the warrants in this case were based -- or at

   14   least the threats warrant in this case was based, the

   15   warrant I'm talking about.

   16                Now, these were not -- it's important to know

   17   these were not text messages.           These were not phone

   18   calls.     These were not letters that were sent, and they

   19   weren't even files that were attached to an e-mail.

   20   They were just e-mails.         The content of the threat was

   21   contained within the e-mail.

   22                Now, an arrest warrant for Mr. Sueiro was

   23   issued on November 2 after the sending of the first

   24   e-mail by the Prince William Police Department, Prince

   25   William County, and a warrant was actually executed


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 19 of 76 PageID# 1129

                                                                        19


    1   three days later when Mr. Sueiro was arrested.                That

    2   was on November 5, Your Honor.

    3                Now, on November 6, Detective Leightley went

    4   to the residence where Mr. Sueiro lived, the residence

    5   that was ultimately searched.           He spoke with an

    6   individual by the name of Daniel Benson, who was the

    7   landlord of that residence.          And Mr. Benson told him,

    8   according to the Detective Leightley's affidavit, a

    9   couple of things.        He told him:      Christopher Sueiro

   10   rents a room upstairs in the house.             Christopher Sueiro

   11   has a computer in his room that's connected to the

   12   Internet.        And I believe he also told him Christopher

   13   Sueiro owns a handgun, and I believe it was a ballistic

   14   vest or a helmet.

   15                The next day Detective Leightley went to the

   16   magistrate judge -- state magistrate and swore out an

   17   affidavit seeking to seize a very broad category of

   18   items.     For example, Your Honor, seeking to seize all

   19   electronic devices without reference to who they were

   20   owned by, computers, phones, GPS devices, printers,

   21   scanners, document -- equipment, plotters -- which I

   22   didn't know what a plotter was until I looked it up

   23   online -- along with a broad range of documents.

   24                So before, Your Honor, addressing the

   25   probable cause and how that relates to the breadth of


          Rhonda    F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 20 of 76 PageID# 1130

                                                                        20


    1   the warrant in this case, there's an initial question

    2   of which list of items controls, which list of items

    3   did the magistrate judge actually authorize the police

    4   to seize in this case.

    5                And our position, Your Honor, is that the

    6   list of items that controls is actually in the face of

    7   the warrant, which is -- it was attached to the motion

    8   to suppress as Exhibit 1, and the page I'm referring

    9   to, Your Honor, would be the first page of that -- the

   10   first page of that document.

   11                THE COURT:      All right.     Well, it seems to me

   12   we need to have a hearing on this motion.               I don't want

   13   to do it in pieces.        You're going to need the officers

   14   here; is that right?

   15                MR. BURKE:      He is here, Your Honor.

   16                THE COURT:      He's here?

   17                MR. BURKE:      Yes.

   18                THE COURT:      Are you ready to proceed today on

   19   this?

   20                MR. BURKE:      We are, Your Honor.

   21                THE COURT:      Okay.   All right.      Why don't we

   22   take a short recess, and then we'll proceed with this.

   23                Let me just make clear what I want, and it

   24   seems to me straightforward.           If you think there's some

   25   conflict or some complexity that I'm not appreciating,


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 21 of 76 PageID# 1131

                                                                        21


    1   what I want designated as to each count is the images

    2   that are being charged under that count and the device

    3   that are associated with those images.

    4                MR. BURKE:      Your Honor, may I be briefly

    5   heard on that issue?

    6                THE COURT:      Yes.

    7                MR. BURKE:      Your Honor, unlike some of the

    8   cases that may have come before the Court, in this

    9   case, the defendant has -- has quite a volume of child

   10   pornography, all of which could -- could constitute

   11   evidence of these -- of these offenses.               So designating

   12   it all would be effectively impossible.               What we can do

   13   is designate representative portions that the

   14   government chooses from.            I would note --

   15                THE COURT:      I assume you're going to decide

   16   what you're going to be presenting at trial.

   17                MR. BURKE:      We are, Your Honor, but the case

   18   law is clear that the government is not required to

   19   produce an advance exhibit list for defense.

   20                THE COURT:      I understand.      But out of this

   21   volume, from what I understand, I think in fairness,

   22   you need to at least segregate as to count what images

   23   fall within each count and which devices are associated

   24   with each count.

   25                MR. BURKE:      Your Honor, we have made the


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 22 of 76 PageID# 1132

                                                                        22


    1   devices available to the defendant, and we've offered

    2   to walk them through all of the evidence.               The courts

    3   have held that that is the best way of the defense

    4   making themselves apprised of the evidence.

    5                They -- his expert -- they were only there

    6   for a couple of hours.          They could be there for as long

    7   as they'd like.       They can examine every device top to

    8   bottom with an expert for days, weeks, whatever they'd

    9   prefer.     They are electing not to do that.

   10                THE COURT:       Well, without limiting the

   11   government, what's the difficulty in simply identifying

   12   as to each count which images fall within each count?

   13                MR. BURKE:       Because, Your Honor, we did not

   14   charge --

   15                THE COURT:       I assume you've done that

   16   analysis yourself.

   17                MR. BURKE:       We have not selected yet, Your

   18   Honor --

   19                THE COURT:       I understand that.

   20                MR. BURKE:       -- exactly the ones --

   21                THE COURT:       You haven't grouped them by

   22   count?

   23                MR. BURKE:       Your Honor, there is so much

   24   evidence per count that we haven't -- to do that would

   25   be effectively impossible.          So when we get closer to


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 23 of 76 PageID# 1133

                                                                        23


    1   trial, we'll go and identify representative exhibits

    2   that we will then present to the jury.              We intend to

    3   offer testimony that there are many, many, many, many

    4   more images that could constitute substantive evidence

    5   of the offenses.       And then we'd submit the devices to

    6   the jury so that the jury, if they'd like, could get an

    7   expert in here and go through it top to bottom if

    8   they'd like to.       So that's typically how we proceed in

    9   these cases, and so a bill of particulars is quite

   10   unusual in a child pornography case.

   11                THE COURT:      Well, let me do this:        Why don't

   12   you do the reverse proffer --

   13                MR. BURKE:      Okay.

   14                THE COURT:      -- that you've talked about.

   15                And then ten days before trial, I do want a

   16   designation as to count of which images are going to be

   17   presented.

   18                MR. BURKE:      I understand, Your Honor.

   19                I will say one thing with respect to Count 3,

   20   that's an attempt count.         So there may not be --

   21                THE COURT:      All right.

   22                MR. BURKE:      -- substantive images with

   23   respect to Count 3.

   24                Count 4 is a promotion and solicitation

   25   count.     So for those counts, it's -- the crime is the


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 24 of 76 PageID# 1134

                                                                          24


    1   defendant's solicitation of the content, not the

    2   content itself.

    3                THE COURT:      All right.

    4                MR. BURKE:      So I'll just clarify that.

    5                But yes, Your Honor, I think that that makes

    6   sense.

    7                THE COURT:      All right.     Let's do it that way.

    8                Mr. Gorokhov.

    9                MR. GOROKHOV:      Your Honor, just briefly, and

   10   I apologize.      And, again, I appreciate the offer of the

   11   reverse proffer, and we'll take that offer.                It's

   12   something I would never decline.

   13                But just as a practical matter, Your Honor,

   14   what we have here -- and I have spoken to my expert

   15   about this.      For him, he said it would take just

   16   hundreds of hours to go through, and that's a lot of

   17   money to pay an expert for something that the

   18   government ultimately has to do before trial anyway.

   19                They're ultimately going to have to decide:

   20   This is what we're going to show the jury.                It's work

   21   that they're ultimately going to have to do anyway,

   22   Your Honor, and they've had this case for over a year

   23   now.

   24                So, really, what we're going to be doing is

   25   spending a lot of CJA funds to have an expert going


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 25 of 76 PageID# 1135

                                                                        25


    1   through a computer looking at things the majority of

    2   which are just log files that don't even have an image

    3   attached to it.

    4                The other issue here, Your Honor, is that,

    5   you know, there's -- there's a lot of cases, especially

    6   in the white-collar context, where courts have required

    7   the government in complex cases with a lot of documents

    8   to turn over what they're going to use prior to trial

    9   in a much longer period of time prior to trial.                 And I

   10   think this case is exactly analogous to that,

   11   particularly, also, because I don't have the assistance

   12   of my client, Your Honor.

   13                THE COURT:      All right.     Well, I am going to

   14   adhere to what I've indicated, which is I want you to

   15   do a reverse proffer.         By reverse proffer, I'm

   16   expecting this to be pretty specific, as best you can

   17   at this point, of what images you're going to be

   18   presenting.      I don't need the logs.         Cut through the

   19   logs.    Show the images and the devices.            And then ten

   20   days before trial, I do want what you're going to

   21   introduce at trial by way of your case in chief as far

   22   as the images on each of the counts.

   23                MR. BURKE:      Understood, Your Honor, with the

   24   understanding those are representative samples and not

   25   all the substantive evidence for each count.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 26 of 76 PageID# 1136

                                                                        26


    1                THE COURT:      Well, I understand that.

    2                MR. BURKE:      Okay.

    3                THE COURT:      But the representative samples

    4   are what you're going to be introducing, I take it.

    5                MR. BURKE:      Yes, Your Honor.

    6                THE COURT:      All right.

    7                MR. BURKE:      All right.     Thank you.

    8                THE COURT:      All right.     Let me just for the

    9   record overrule what was filed by Mr. Sueiro as to his

   10   motion to dismiss based on the Speedy Trial Act.                 The

   11   motion to dismiss in this case was filed in April of

   12   last year.      There's also been mental examinations down

   13   in Butner that have tolled the statute, and there's no

   14   speedy trial issue in this case.

   15                All right.      Let's take a short recess.          Then

   16   we'll proceed with the motion to dismiss.

   17         (Recess from 11:23 a.m. until 11:40 a.m.)

   18         (The defendant is not present.)

   19                THE COURT:      Before we begin, I understand you

   20   passed on to Mr. Sueiro the Court's communication that

   21   he could return here and rejoin us if he was prepared

   22   not to be disruptive.         Is that correct?

   23                THE MARSHAL:      Yes, sir.

   24                THE COURT:      Why don't you for the record tell

   25   us his response.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 27 of 76 PageID# 1137

                                                                        27


    1                 THE MARSHAL:       Right.     The only thing he would

    2   say in response is that he was exercising his legal

    3   right to represent himself.           And when asked if he would

    4   continue to speak the same way he did during his last

    5   appearance here, he really wouldn't answer that.                 He

    6   just continued to say it was his right to represent

    7   himself and his right to be here.              He really did not

    8   elaborate as to how he would conduct himself if he came

    9   back up here.

   10                 THE COURT:       All right.     Thank you.

   11                 THE MARSHAL:       Yes, sir.

   12                 THE COURT:       All right.     Are you ready to

   13   proceed?

   14                 MR. BURKE:       Yes, Your Honor.

   15                 THE COURT:       All right.     Counsel.

   16                 MR. BURKE:       Your Honor, the government calls

   17   Detective Trey Leightley.

   18                 THE COURT:       All right.     Detective Leightley.

   19         ALBERT LEIGHTLEY, PLAINTIFF'S WITNESS, AFFIRMED

   20                           DIRECT EXAMINATION

   21   BY MR. BURKE:

   22   Q      Detective Leightley, can you please state and

   23   spell your name for the record?

   24   A      My first name is actually Albert, A-L-B-E-R-T.                   My

   25   last name is Leightley spelled L-E-I-G-H-T, as in Tom,


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 28 of 76 PageID# 1138

                                                                        28


    1   L-E-Y.

    2   Q      Detective Leightley, where are you employed?

    3   A      I am with the Fairfax County Police Department.

    4   Q      How long have you worked there?

    5   A      Almost 26 and a half years.

    6   Q      What is your current position there?

    7   A      I specialize in two things, computer forensics,

    8   digital evidence, as well as I.T., processing major

    9   crime scenes for the City of Fairfax.

   10   Q      Have you investigated crimes related to threats of

   11   harm to people?

   12   A      Yes, in regards to myself, as well as to the

   13   forensic analysis that other people give me, doing the

   14   forensic analysis.

   15   Q      Can you estimate for me about how many threats

   16   cases you've investigated or participated in?

   17   A      It's increased greatly since the Twitter cases and

   18   threats to schools.          So right now about 10 to 15

   19   recently.

   20   Q      Have you investigated crimes related to child

   21   exploitation offenses to include child pornography

   22   cases?

   23   A      Yes.        I'm a trained forensic examiner.       I've been

   24   trained by the federal government, HSI, and I do

   25   computer forensics work for Charlottesville, UVA.


            Rhonda    F.    Montgomery   OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 29 of 76 PageID# 1139

                                                                        29


    1   Fairfax County brings me their stuff, and I've done

    2   roughly about 40 to 50 cases of child pornography.

    3   Q      I'm sorry.      Did you say 40 to 50?

    4   A      Forty to fifty approximately.

    5   Q      All right.      What are your duties and

    6   responsibilities in having this job?

    7   A      Primarily is to assist in the collection of the

    8   evidence at the location of the search warrants if it

    9   involves digital evidence, and then I bring the digital

   10   evidence back to my lab.         At that point in time, I

   11   conduct a forensic analysis of the digital evidence.

   12   Q      Do your duties and responsibilities include

   13   obtaining, swearing out, and executing search warrants?

   14   A      Yes, sir.

   15   Q      If you had to say approximately how many search

   16   warrants you've executed in your career, how many would

   17   that be?

   18   A      Over a hundred.

   19   Q      As part of your duties and responsibilities, are

   20   you familiar with the investigation of Christopher

   21   Robert Sueiro?

   22   A      Yes, sir.

   23   Q      Is the information you're going to provide the

   24   Court today the result of that investigation?

   25   A      Yes, sir.


            Rhonda   F.   Montgomery   OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 30 of 76 PageID# 1140

                                                                        30


    1   Q      Have you learned this information either directly

    2   from your own involvement or from other law enforcement

    3   officers or witnesses?

    4   A      Yes, sir.

    5   Q      Am I correct in understanding that you're not

    6   going to present to the Court today all of the relevant

    7   information you've learned throughout the course of

    8   this investigation?

    9   A      Yes, sir.

   10   Q      Can you please describe for the Court how the

   11   Sueiro state investigation started?

   12   A      It was a joint investigation between the City of

   13   Fairfax and Prince William County.             I was asked by my

   14   supervisor to assist in obtaining a search warrant for

   15   evidence relating to the threats that were sent via

   16   e-mail, and I assisted in obtaining that search

   17   warrant.

   18   Q      Can you tell the Court a little bit about the

   19   threats case initially?

   20   A      The threats case involved a coworker.              Mr. Sueiro

   21   worked at what is called the Best Western in the city

   22   of Fairfax.        And he had sent repeatedly long e-mails

   23   saying how he was going to kill his coworker, and this

   24   is done via e-mail.

   25   Q      Did you review these threatening e-mails prior to


            Rhonda   F.   Montgomery   OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 31 of 76 PageID# 1141

                                                                        31


    1   obtaining a search warrant for Mr. Sueiro's home?

    2   A      Yes.        I brought the victims back into

    3   headquarters, conducted another interview, and they

    4   provided me with the e-mails.

    5   Q      Did law enforcement officials obtain an arrest

    6   warrant for the defendant?

    7   A      Both Fairfax City and Prince William County had.

    8   Q      Do you recall when they executed that arrest

    9   warrant?

   10   A      Approximately November 5, I believe.

   11   Q      Did you procure a search warrant for his residence

   12   based on the threatening e-mails?

   13   A      Yes.

   14   Q      This was after the arrest warrant was executed?

   15   A      Yes.

   16   Q      So the defendant was not in the home?

   17   A      No.

   18   Q      I'm showing you what's previously been marked --

   19          Excuse me.

   20                  MR. BURKE:        The Court's indulgence.

   21   BY MR. BURKE:

   22   Q      -- as Government Exhibit 1 with the assistance of

   23   the court security officer.

   24                  MR. BURKE:        Your Honor, I have a copy for the

   25   Court.


            Rhonda    F.    Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 32 of 76 PageID# 1142

                                                                        32


    1                  THE COURT:        All right.

    2   BY MR. BURKE:

    3   Q      Would you take a moment to review that and let me

    4   know --

    5   A      Yes.        Yes, sir.

    6   Q      Can you tell the Court what that is?

    7   A      What this is is my initial search warrant.               It's

    8   an affidavit with regards to my probable cause in

    9   relations to executing the search warrant for the home

   10   associated with Mr. Christopher Sueiro.

   11   Q      So this is the first search warrant you obtained

   12   in this case?

   13   A      Yes, sir.

   14                  MR. BURKE:        Your Honor, I'd ask that

   15   Government Exhibit 1 be admitted into evidence.

   16                  THE COURT:        Any objection?

   17                  MR. GOROKHOV:        No, sir.

   18                  THE COURT:        Without objection, Government

   19   Exhibit 1 is admitted.

   20   BY MR. BURKE:

   21   Q      Detective Leightley, can you please describe

   22   briefly for the Court how you go about obtaining search

   23   warrants in your jurisdiction?

   24   A      At first we type out a long affidavit.              It's a

   25   probable cause statement.             And then what I do is then


            Rhonda    F.    Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 33 of 76 PageID# 1143

                                                                        33


    1   fill out -- there's two forms associated.               There's an

    2   affidavit form, and then there's a search warrant form.

    3   I fill in the blocks that are in that form, and then

    4   after that, I bring it over to the magistrate's office.

    5   The magistrate's office then reviews the search warrant

    6   and decides whether or not to sign off on the search

    7   warrant.

    8   Q      Detective Leightley, please look at the second

    9   page of Government's Exhibit 1.

   10   A      Yes.

   11   Q      It's marked as page 2 at the top.

   12   A      Yes.

   13   Q      Is that the form that you filled in -- I'm

   14   sorry -- the search warrant form that you filled in?

   15   A      Yes.

   16   Q      Did you fill in the empty fields on that form?

   17   A      Yes.

   18   Q      Did those fields that you filled out include the

   19   property you were seeking to search?

   20   A      Yes.

   21   Q      Did you fill out any fields about what crime you

   22   were investigating?

   23   A      Yes.

   24   Q      And that's also on there?

   25   A      Yes.


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 34 of 76 PageID# 1144

                                                                        34


    1   Q      In Government's Exhibit 1, what property were you

    2   seeking to search?

    3   A      Ballistic equipment.         That included vests -- a

    4   ballistic vest and a ballistic helmet, firearms,

    5   documents, and digital evidence, specifically

    6   computers, cell phones.

    7   Q      On that form, what crimes did you list that you

    8   were seeking that property to find evidence of?

    9   A      Violation of 18.2-60 of Code of Virginia, threats

   10   of death or bodily injury.

   11   Q      And is all that information on this page of the

   12   warrant?

   13   A      Yes.

   14   Q      Detective Leightley, was this search warrant

   15   accompanied by the attached affidavit when you swore it

   16   out?

   17   A      Yes.

   18   Q      I'm sorry.        I need to go back to the warrant.

   19          On page 2 again, Detective Leightley, did you name

   20   the defendant on that page of the warrant?

   21   A      Yes.        It says in the -- over on the right-hand

   22   side, in reference to Mr. Christopher Sueiro, and it

   23   has the address.

   24   Q      Detective Leightley, was the accompanying -- was

   25   this search warrant you filled out that you were just


            Rhonda    F.    Montgomery   OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 35 of 76 PageID# 1145

                                                                        35


    1   describing accompanied by an attached affidavit when

    2   you swore it out?

    3   A      Yes.

    4   Q      That's the affidavit that's part of Government's

    5   Exhibit 1?

    6   A      Yes.

    7   Q      Does this search warrant authorize you to seize

    8   and search electronic devices in the defendant's home?

    9   A      Yes.

   10   Q      Did you participate in the execution of this first

   11   warrant at the defendant's residence?

   12   A      Yes.

   13   Q      Where did you search that day?

   14   A      Primarily, the evidence was in a room associated

   15   with Mr. Christopher Sueiro, as well as a common area.

   16   He had belongings that were in a living room and in the

   17   dining room.

   18   Q      And what did you seize?

   19   A      I seized digital evidence, laptop computers,

   20   external hard drives, a firearm, a ballistic vest, and

   21   a ballistic helmet.

   22   Q      How many relevant devices did you find in

   23   Mr. Sueiro's bedroom?

   24   A      Five.

   25   Q      Okay.       Did you obtain a second search warrant in


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 36 of 76 PageID# 1146

                                                                        36


    1   this case?

    2   A      Yes.

    3   Q      All right.        I'm showing you with the assistance of

    4   the court security officer what's been previously

    5   marked as Government Exhibit 2.

    6          Did you seize any devices that belonged to the

    7   roommates, the other people who lived in the home?

    8   A      No.

    9                  MR. BURKE:       Your Honor, I have a copy for the

   10   Court if you would like.

   11                  THE COURT:       All right.   Any objection?

   12                  MR. GOROKHOV:       No objection, Your Honor.

   13                  THE COURT:       Without objection, is this

   14   Government Exhibit 2?

   15                  MR. BURKE:       Yes, Your Honor.

   16                  THE COURT:       All right.   It's admitted in this

   17   hearing.

   18   BY MR. BURKE:

   19   Q      Detective Leightley, once you've reviewed that,

   20   please let me know, and I'll continue my questioning.

   21   A      Okay.       This is the second search warrant I

   22   obtained.          The evidence that was collected at the scene

   23   was placed into property.            I then obtained a secondary

   24   search warrant in order to conduct an analysis of the

   25   digital evidence associated with what was seized at the


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 37 of 76 PageID# 1147

                                                                        37


    1   home.

    2                   MR. BURKE:       Now, I believe the Court has

    3   already done this, but just for the record, I would ask

    4   that this be admitted into evidence.

    5                   THE COURT:       It's admitted.

    6                   MR. BURKE:       Okay.

    7   BY MR. BURKE:

    8   Q       Does the search warrant -- does this search

    9   warrant, known as Exhibit 2, describe the property you

   10   aimed to search?

   11   A       Yes.

   12   Q       Does it also describe the crime that you wanted to

   13   search for evidence of?

   14   A       Yes.

   15   Q       Was this search warrant accompanied by an attached

   16   affidavit when it was sworn out?

   17   A       Yes.

   18   Q       Why did you obtain the second search warrant?

   19   A       It was out of an abundance of caution.             At the

   20   time, it was -- it was an abundance of caution.                 At the

   21   time, there were rumors going around through the

   22   circuit court that suppression motions were being

   23   filed, that, well, you've got the right to seize it but

   24   then you didn't have the right to analyze it.                So it

   25   was under an abundance of caution to prevent another --


            Rhonda     F.   Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 38 of 76 PageID# 1148

                                                                        38


    1   a suppression hearing that I got a secondary search

    2   warrant on the specific items that I had seized.

    3   Q      It is still your practice to get these

    4   abundance-of-caution ones?

    5   A      No.     The magistrates prefer I don't do that.

    6   Q      Did the first search warrant authorize you to

    7   search these devices?

    8   A      Yes.

    9                  THE COURT:       Who actually prepared these

   10   search warrants?

   11                  THE WITNESS:       I did, Your Honor.

   12   BY MR. BURKE:

   13   Q      Did you execute these warrants on the defendant's

   14   devices at some point?

   15   A      Yes.

   16   Q      And that was to search for what sort of evidence?

   17   A      Evidence related to the crimes of threats to kill.

   18   Q      Can you describe what happened next?

   19   A      I created a forensic image of the machine.               I

   20   placed it into my forensic software.              I then looked

   21   through a folder within that device in My Documents, My

   22   Pictures folder, and I saw evidence related to

   23   prepubescent boys.

   24   Q      So is it your testimony you discovered child

   25   pornography in the course of executing a search?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 39 of 76 PageID# 1149

                                                                        39


    1   A      Yes, sir.

    2   Q      What did you do after you discovered the child

    3   pornography?

    4   A      I stopped, and then I obtained another search

    5   warrant so that I could continue my analysis.

    6   Q      That's because you did not specifically have

    7   probable cause to search for child pornography at this

    8   point, right?

    9   A      Anything that I was looking for specifically in

   10   regards to threats.        I couldn't do any keyword

   11   searches, hashtags related to child pornography.

   12                 MR. BURKE:       Your Honor, with the assistance

   13   of the court security officer, I'm introducing

   14   Government's Exhibit 3.

   15                 THE COURT:       All right.

   16   BY MR. BURKE:

   17   Q      Detective Leightley, once you've reviewed that,

   18   please let me know.

   19   A      Again, this is the search warrant that I

   20   obtained -- I'm sorry.

   21   Q      What -- please describe it.

   22   A      It's a search warrant that I obtained in regards

   23   to the -- now changing it from crime of threats to

   24   violent harm, conduct forensic analysis on production

   25   of child pornography.


            Rhonda   F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 40 of 76 PageID# 1150

                                                                        40


    1                  MR. BURKE:       Your Honor, for the purpose of

    2   this hearing, I ask that Government's Exhibit 3 --

    3                  THE COURT:       Any objection?

    4                  MR. GOROKHOV:       No.

    5                  THE COURT:       Without objection, Exhibit 3 is

    6   admitted.

    7   BY MR. BURKE:

    8   Q      Detective Leightley, does that search warrant

    9   describe the property you wanted to search?

   10   A      Yes.

   11   Q      Does it also describe the crime you wanted to

   12   search for evidence of?

   13   A      Yes.

   14   Q      What crime is that?

   15   A      Now, it's changed from -- well, I still had the

   16   one threats to bodily kill, but this one specifically

   17   allowed me to also search for crimes involving

   18   production and possession of child pornography.

   19   Q      And is the defendant's name on the face of that

   20   warrant with respect to those crimes as well?

   21   A      Yes.

   22   Q      Detective Leightley, did an affidavit accompany

   23   this search warrant when you swore it out?

   24   A      Yes.

   25   Q      Did law enforcement obtain any other devices from


            Rhonda    F.   Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 41 of 76 PageID# 1151

                                                                        41


    1   the defendant's residence that you did not seize during

    2   the execution of the residential search warrant?

    3   A      Yeah.       Approximately -- let's me see -- November,

    4   December, January -- February I was contacted by

    5   detective -- I mean officer -- officer -- the roommate,

    6   Mr. Benson.         Mr. Benson was in the process of with

    7   Mr. Sueiro's brother cleaning out his items from the

    8   residence.         He found within the items in the living

    9   room a box.         In the box was an external hard drive.

   10   Mr. Benson decided to hook that device up to his

   11   computer, and he immediately noticed child pornography.

   12   He contacted me.          I went to the residence, and I seized

   13   that device.

   14   Q      Did you obtain a separate search warrant for that

   15   device before you examined it?

   16   A      Yes.

   17                  MR. BURKE:       With the assistance of the court

   18   security officer, Your Honor, I'm handing up

   19   Government's Exhibit 4.

   20                  THE COURT:       All right.

   21   BY MR. BURKE:

   22   Q      Detective Leightley, once you've reviewed that,

   23   please let me know.

   24   A      Yes.        This is the search warrant associated with

   25   the external hard drive that was brought to me and


            Rhonda    F.   Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 42 of 76 PageID# 1152

                                                                        42


    1   placed into evidence.

    2   Q       Does that search warrant describe the property you

    3   wanted to search?

    4   A       Yes.

    5   Q       Does it describe also the crime you wanted to

    6   search it for evidence of?

    7   A       Yes.

    8   Q       Does it have the defendant's name on it?

    9   A       Yes.

   10                   MR. BURKE:       Your Honor, I'd ask that

   11   Government's Exhibit 4 be admitted.

   12                   THE COURT:       Any objection?

   13                   MR. GOROKHOV:       No objection.

   14                   THE COURT:       Without objection, Government's

   15   Exhibit 4 is admitted.

   16   BY MR. BURKE:

   17   Q       Detective Leightley, did an affidavit accompany

   18   this search warrant when you swore it out?

   19   A       Yes.

   20   Q       Did you execute this warrant?

   21   A       Yes.

   22   Q       Were any federal search warrants obtained in this

   23   case?

   24   A       Yes.

   25   Q       Did you assist in drafting a federal search


            Rhonda     F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 43 of 76 PageID# 1153

                                                                        43


    1   warrant and an affidavit that accompanied it?

    2   A      Yes.

    3   Q      Did you swear out that warrant itself?

    4   A      No.

    5   Q      But you reviewed the warrant and the affidavit

    6   before it was sworn out; is that correct?

    7   A      Yes.

    8   Q      Did you -- did it appear to be accurate and to the

    9   best of your knowledge and belief at that time?

   10   A      Yes.

   11                  MR. BURKE:       All right.    With the assistance

   12   of the court security officer, Your Honor, I'm handing

   13   up Government's Exhibit 5.

   14   BY MR. BURKE:

   15   Q      Detective Leightley, once you've reviewed that,

   16   please let me know.

   17   A      This is the affidavit in support of the search

   18   warrant that was sworn out by Special Agent Cormick

   19   (phonetic) and that I reviewed.              I think she now goes

   20   by the name of Honicker.

   21   Q      Spelled H-O-N-I-C-K-E-R?

   22   A      Yes.

   23                  MR. BURKE:       Your Honor, I would ask that

   24   Government's Exhibit 5 be admitted into evidence.

   25                  THE COURT:       Any objection?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 44 of 76 PageID# 1154

                                                                        44


    1                  MR. GOROKHOV:       No objection.

    2                  THE COURT:       Without objection, Exhibit 5 is

    3   admitted.

    4   BY MR. BURKE:

    5   Q       Detective Leightley, does Government's Exhibit 5

    6   appear to be the same affidavit you reviewed for the

    7   federal search warrant that was obtained in this case?

    8   A       It does.

    9   Q       Detective, when you executed the state search

   10   warrants in this case, did you perceive any defects in

   11   them?

   12   A       No.

   13   Q       Any errors?

   14   A       No.

   15   Q       Were you aware of any reason why any of the

   16   magistrates before whom you appeared might have an

   17   improper motive in granting these warrants to you?

   18   A       No.

   19   Q       What was your belief about the validity of these

   20   warrants when you executed them?

   21   A       That they were valid.

   22                  MR. BURKE:       I have no further questions, Your

   23   Honor.

   24                  THE COURT:       All right.   Mr. Gorokhov.

   25                  MR. GOROKHOV:       Yes, Your Honor.


            Rhonda    F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 45 of 76 PageID# 1155

                                                                        45


    1                              CROSS-EXAMINATION

    2   BY MR. GOROKHOV:

    3   Q      Good afternoon, Detective Leightley.

    4   A      Yes, sir.

    5   Q      I have a couple of preliminary questions about the

    6   threats case with respect to Mr. Sueiro.

    7   A      Okay.

    8   Q      So when did you first learn about the alleged

    9   threats that Mr. Sueiro sent to his coworker?

   10   A      It was about two or three days, I believe,

   11   approximately afterwards.           This was initially handled

   12   by both Fairfax City and Prince William patrol

   13   officers.          So I came in -- within a day or so my

   14   supervisor asked me if I could assist in obtaining

   15   digital evidence associated with these incidents.

   16   Q      Okay.        Now, you became familiar with the facts of

   17   those threats, right?

   18   A      Correct.        I met with Ms. Olsen and Mr. Olsen.

   19   They came to my headquarters.           And I interviewed them,

   20   and they provided me with the e-mails.

   21   Q      Okay.        You learned as a part of that investigation

   22   that they were threats sent by e-mail, correct?

   23   A      Yes.

   24   Q      The message containing the alleged threat was in

   25   the body of the e-mail itself, right?


            Rhonda    F.    Montgomery   OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 46 of 76 PageID# 1156

                                                                        46


    1   A      Yes.

    2   Q      There was no information to your knowledge that

    3   Mr. Sueiro sent a threatening text, for example, to

    4   anybody, right?

    5   A      A text message?          No.

    6   Q      And there was no information that Mr. Sueiro sent

    7   a written threat to anybody, right?               I mean like a

    8   letter.       When I say "written," I mean outside of

    9   e-mail.

   10   A      You mean like an attachment or Word document

   11   attachment, that sort of thing?

   12   Q      Yes.

   13   A      No.

   14   Q      Or that he mailed a hard copy letter threat to

   15   anybody, right?

   16   A      No.     He's mailed letters but not threats.            He's

   17   mailed letters to different people but not threats.

   18   Q      Okay.       That was -- in fact, he's mailed a letter

   19   to Ms. Olsen, but that was after the execution of the

   20   search warrant in this case, right?

   21   A      Yes, sir.

   22   Q      Okay.       Now, in terms of the arrest warrant, the

   23   initial arrest warrant for Mr. Sueiro was obtained by

   24   Prince William County; is that right?

   25   A      I believe they were obtained simultaneously


            Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 47 of 76 PageID# 1157

                                                                        47


    1   between the Fairfax City patrol officer and Prince

    2   William County officer.          Who got the initial one, I

    3   can't remember.

    4   Q      Okay.       And is it in your affidavit, though, that

    5   the -- that the arrest warrant against Mr. Sueiro was

    6   obtained by Prince William County?             Is that something

    7   you put in your affidavit?

    8   A      I believe so, yes.

    9   Q      Okay.       And, in fact, your affidavit reflects that

   10   it was obtained on November 2, 2014; is that right?

   11   A      Yes.

   12   Q      And that was the date the first threatening

   13   message to Ms. Olsen was sent, correct?

   14   A      Yes.

   15   Q      But the arrest warrant was not executed until

   16   three days later on November 5; is that right?

   17   A      Yes.

   18   Q      2014, correct?

   19   A      Yes.

   20   Q      Okay.       Now, directing your attention to the actual

   21   investigation you conducted in this case, prior to

   22   obtaining the warrant in this case, can you just give

   23   me an idea of the investigation that you conducted?

   24   A      I met with the victims.         I went over the e-mails.

   25   I discussed what was the -- what was the rationale for


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 48 of 76 PageID# 1158

                                                                        48


    1   why these e-mails were sent.           I asked, Do you recognize

    2   the e-mail account that it was sent from?               And she said

    3   yes, and she provided me with the e-mails.

    4   Q      Okay.       Now, aside from talking to the recipient of

    5   the e-mails, you also spoke with Daniel Benson; is that

    6   right?

    7   A      Correct.

    8   Q      And Daniel Benson was a person who was the

    9   landlord of the house that Mr. Sueiro rented a room in?

   10   A      Yes, sir.

   11   Q      And did you go to speak with Mr. Benson at that

   12   residence?

   13   A      Yes.

   14   Q      And, in fact, Mr. Benson resides there too; does

   15   he not?

   16   A      Yes.        I believe he's the homeowner, and he lives

   17   there as well.

   18   Q      Okay.       That was on November 6, 2014, correct?

   19   A      Yes.

   20   Q      And on that date, Mr. Benson told you a couple of

   21   things about Mr. Sueiro, right?

   22   A      Yes.        He said that he had a room that was in the

   23   upstairs, as well as he had possessions that were in

   24   the living room.

   25   Q      Okay.       Did he tell you also that Mr. Sueiro had a


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 49 of 76 PageID# 1159

                                                                        49


    1   computer in his room?           Did he not?

    2   A      Yes.

    3   Q      And he told you that computer was connected to the

    4   Internet, correct?

    5   A      Yes.

    6   Q      He also told you that Mr. Sueiro had a ballistic

    7   vest, I believe.         Right?

    8   A      Yes.

    9   Q      And that Mr. Sueiro owned a handgun?

   10   A      Yes.

   11   Q      He specified -- I believe you already said this,

   12   but I just want to make sure the record was clear.                   He

   13   specified that Mr. Sueiro rented a room in that

   14   residence, correct?

   15   A      Yes.

   16   Q      Now, I want to ask you about the -- about some of

   17   the items that appear on the warrant itself.                Now, do

   18   you need a copy of it to --

   19   A      I have them here.

   20   Q      Oh, you do have it.          Okay.   So this would be

   21   Government's Exhibit 1, and I'm referring now to

   22   Attachment C.

   23   A      Yes, sir.

   24   Q      Now, prior to obtaining the warrant -- I

   25   apologize.         So Attachment C is before you now?


            Rhonda    F.   Montgomery     OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 50 of 76 PageID# 1160

                                                                          50


    1   A      Yes.        Attachment C, a list of items to be seized.

    2   Q      Right.       Exactly.

    3          Now, before obtaining this warrant in this case,

    4   did you get information from Mr. Benson that

    5   Christopher Sueiro owned a mobile phone?

    6   A      No.     I believe Ms. Olsen did not believe he owned

    7   one.

    8   Q      Okay.       So, in fact, the information you had was

    9   that Mr. Sueiro did not own a mobile phone?

   10   A      They did not know that, if he did or didn't, but

   11   they were under the impression that he did not.

   12   Q      That he did not.              Okay.

   13          And did you receive information from Mr. Benson,

   14   Ms. Olsen, or anyone else that Mr. Sueiro owned a GPS

   15   device?

   16   A      A GPS device?           No.

   17   Q      Did you receive information from Mr. Benson,

   18   Ms. Olsen, or -- and I understand that it's a lot of

   19   people but basically from anybody --

   20   A      Right.

   21   Q      Did you receive information that Mr. Sueiro owned

   22   a printer?

   23   A      A printer?        No.     I didn't ask about printers.

   24   Q      Okay.       Did you receive any information that

   25   Mr. Sueiro owned a DVD, that he owned DVDs?


            Rhonda    F.   Montgomery         OCR-USDC/EDVA   (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 51 of 76 PageID# 1161

                                                                        51


    1   A       I did not ask that question.

    2   Q       Okay.        And finally -- I'm not going to go through

    3   this whole list -- but did you receive information from

    4   any witnesses that Mr. Sueiro owned digital media

    5   storage devices, external hard drives, in other words?

    6   A       Other than computers, that's the only thing I

    7   knew.

    8   Q       You only knew that he had a computer; is that

    9   right?

   10   A       Yes.

   11   Q       Okay.        Now, I'm going to ask you about the

   12   actual -- when you swore out the warrant in this case.

   13   Your testimony was that you filled out both the warrant

   14   and prepared the affidavit in support of the warrant,

   15   right?

   16   A       Yes, sir.

   17   Q       So the language that appears on the face of the

   18   warrant in this case was not prepared by the magistrate

   19   judge.       It was actually written by you but approved by

   20   the magistrate judge?

   21   A       Yes.        That's how it's done in Fairfax.

   22   Q       Okay.        Now, I want to ask you about the execution

   23   of the search warrant in this case.               That happened on

   24   the following day, on November 7, 2014, correct?

   25   A       Yes, sir.


            Rhonda     F.    Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 52 of 76 PageID# 1162

                                                                        52


    1   Q      And on that day, were you the one -- strike that.

    2          You participated in that search, correct?

    3   A      Yes, sir.

    4   Q      Who did you present the search warrant to?

    5   A      After it was -- explain what that meant, in

    6   particular.

    7   Q      Okay.       Well, let's back up.     So in order to

    8   execute the search, you went to the residence where

    9   Mr. Sueiro lived, right?

   10   A      I laid a copy of that search warrant in the house.

   11   Q      You laid a copy in the house?

   12   A      Yes, sir.

   13   Q      Okay.       What did that search warrant -- what did

   14   that search warrant look like when you laid it in the

   15   house?

   16   A      Exactly what you have, including an inventory

   17   sheet.

   18   Q      Okay.       So it had the warrant, an inventory sheet.

   19   Anything else?

   20   A      The affidavit.

   21   Q      The affidavit was attached to that warrant --

   22   A      Yes.

   23   Q      -- at the time it was --

   24   A      Yes.

   25   Q      -- executed?


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 53 of 76 PageID# 1163

                                                                        53


    1   A      Yes.

    2   Q      Okay.       Now, during the search, in fact, Daniel

    3   Benson -- you relied on Daniel Benson to show you where

    4   Mr. Sueiro's room was, right?

    5   A      Uh-huh, yes.

    6   Q      Okay.       Now, you testified about some of the items

    7   that were seized in this case, and I want to ask you in

    8   particular about documents.          One of the categories of

    9   items that you seized in this case were paper

   10   documents, right?

   11   A      Correct.

   12   Q      And can you give this Court a description of what

   13   paper documents were seized?

   14   A      I'm just going from memory, but I know there was

   15   a -- one or two documents about -- they printed out in

   16   regards to missing some sort of Star Wars book as I

   17   remember.

   18   Q      Okay.

   19   A      That's the one that sticks out more than anything.

   20   Q      Okay.       And did you seize all of the paper

   21   documents in his room?

   22   A      Every single one, no.

   23   Q      Okay.       Did you -- how did you determine which

   24   documents you would seize?

   25   A      If they were affiliated with either -- looking for


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 54 of 76 PageID# 1164

                                                                        54


    1   if there were any bills in regards to Internet or --

    2   any -- any bills or whatever associated with -- if he

    3   was paying for the bills for the Internet or if it was

    4   specifically anything related to the Best Western.

    5   Q      Okay.       And that Star Wars -- Star Wars book you --

    6   or the Star Wars document you seized, was that related

    7   to the Best Western?

    8   A      Yeah.       It claims that someone may have stolen his

    9   Star Wars book, and he had printed out a letter.                 I

   10   think he may have posted it at the Best Western.

   11   Q      Now, when you were making a determinative -- a

   12   determination of what documents to seize and you talked

   13   about things related to work and things related to

   14   Internet, how did you make that determination?

   15   A      I was probably putting it more into context as

   16   work and to his employment at the Best Western.                 That's

   17   what I was strictly looking at.            Or if there were any

   18   e-mails that had been printed out or any documents with

   19   Mr. and Mrs. Olsen's name on it.

   20   Q      Okay.       So is it fair to say you kind of had to use

   21   your judgment when you were seizing documents?

   22   A      When it comes to documents, yes.

   23   Q      You had to rely on your judgment?

   24   A      Yes.

   25   Q      Okay.       Now, I want to ask you about the forensics


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 55 of 76 PageID# 1165

                                                                        55


    1   warrant in this case, which is the Government's

    2   Exhibit 2.

    3   A      Yes.

    4   Q      And I want to -- first of all, I want to ask you

    5   about --

    6                  MR. GOROKHOV:     The Court's indulgence, Your

    7   Honor.

    8                  I apologize for that.

    9   BY MR. GOROKHOV:

   10   Q      Going back to your investigation of the -- of the

   11   threats in this case, did you find -- in your

   12   investigation find out that Mr. Sueiro -- prior to the

   13   execution of the search warrant in this case, did you

   14   find information that Mr. Sueiro was searching for

   15   Ms. Olsen's address?

   16   A      I just -- Google searches -- as I remember -- I'd

   17   have to go back through, but I know specifically it was

   18   Facebook searches in regards to Tiffany Olsen.

   19   Q      Okay.       I just want to be clear here.        This is

   20   before -- I'm talking about the time period before you

   21   looked at any computers.

   22   A      So -- no, I would not be able to do that.

   23   Q      Okay.       So you did not receive information, for

   24   example, from Tiffany Olsen or -- Tiffany Olsen --

   25          I believe her name was Tiffany, right?


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 56 of 76 PageID# 1166

                                                                        56


    1   A      Yes.

    2   Q      -- or any other witness that Mr. Sueiro was

    3   looking for her address, for example?

    4   A      No.     And basically, most of this is based on

    5   e-mails when he kept referring to what is called "the

    6   plan."

    7   Q      Okay.

    8   A      In terms of the plan, you'd think okay, what does

    9   a person do in order to plan to accomplish their -- you

   10   know, in this case, threats to kill.             You know, are

   11   they going to do surveillance?           Are they going to go by

   12   the house, that sort of thing.           Everything was

   13   referencing to the e-mails themselves.

   14   Q      Okay.       Now, did you have any information that

   15   Mr. Sueiro, in fact, had images of Ms. Olsen --

   16   possessed images of Ms. Olsen?

   17   A      Prior to the analysis?

   18   Q      Correct.

   19   A      No.

   20   Q      Did you have any information from your

   21   investigation that Mr. Sueiro had Ms. Olsen's address

   22   or anything like that in his contacts?

   23   A      No.     Again, it all reverted back to the plan, what

   24   he stated in the e-mails that he had a plan and that he

   25   was going to carry it out, that's what I -- based on


            Rhonda    F.   Montgomery   OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 57 of 76 PageID# 1167

                                                                        57


    1   training and experience that this person would take to

    2   this level.

    3   Q       Okay.     Did you have any information that

    4   Mr. Sueiro was having created, printed, or written

    5   materials that would reflect a plan to harm Ms. Olsen?

    6   A       Did I -- no.     It was just -- everything was based

    7   off of the content and the verbiage of the e-mails.

    8                   MR. GOROKHOV:     Okay.     Your Honor, at this

    9   time, that's all I have.

   10                   THE COURT:     All right.     Any redirect?

   11                   MR. BURKE:     No, Your Honor.

   12                   THE COURT:     All right.     Detective, let me ask

   13   this:     I take it that when you conducted these

   14   searches, you searched, as I understand your testimony,

   15   the room you understood Mr. Sueiro was renting as the

   16   bedroom and then the common areas; is that right?

   17                   THE WITNESS:     Yes.     There was a living room

   18   where he had stored a lot of packages, and then there

   19   was a dining room table which he periodically,

   20   supposedly, would work at with his computer.                And there

   21   was a device that was sort of crusted into the dining

   22   room table that belonged to him.

   23                   THE COURT:     Did you search any other

   24   bedrooms?

   25                   THE WITNESS:     No.


            Rhonda   F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 58 of 76 PageID# 1168

                                                                        58


    1                THE COURT:      All right.     Thank you.

    2                May the detective be excused?

    3                MR. BURKE:      Yes, Your Honor.

    4                THE COURT:      All right.     You're excused.

    5                MR. BURKE:      No further witnesses from the

    6   government.

    7                THE COURT:      All right.     Thank you for

    8   appearing.

    9         (The witness stands aside.)

   10                THE COURT:      All right.     Mr. Gorokhov,

   11   anything you want to present?

   12                MR. GOROKHOV:      Yes, Your Honor, if I may

   13   proceed with argument.

   14                THE COURT:      Yes.

   15                MR. GOROKHOV:      Thank you.

   16                Your Honor, I think the threshold question in

   17   this case is what language -- in terms of the probable

   18   cause and the overbreadth of the warrant, what language

   19   should we be looking at?            Should we be looking at the

   20   language on the face of the warrant, or should we be

   21   looking at the language in the affidavit?               Because the

   22   language in the affidavit is actually different than

   23   the language on the face of the warrant.

   24                I recognize that the Fourth Circuit case law

   25   says that either -- if the face of the affidavit


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 59 of 76 PageID# 1169

                                                                        59


    1   incorporates -- the face of the warrant incorporates

    2   the affidavit or the affidavit is attached, as we've

    3   heard today, it can be incorporated.             But I would first

    4   point out that there is a conflict between the face of

    5   the warrant and the list -- the -- the affidavit list

    6   that's attached.

    7                And, Your Honor, under either scenario, I

    8   would submit to this Court that the warrant in this

    9   case was exceedingly overbroad and went far beyond a

   10   narrow probable cause that it was based on.               And I

   11   can -- I can go into detail on that, but I think it --

   12   it would be helpful to have a target to shoot at in

   13   terms of whether it's the face of the warrant or the

   14   affidavit in this case.         In either case, it's

   15   overbroad, and I can discuss why.

   16                THE COURT:      I think under the case law you

   17   mentioned that the Court is going to judge the

   18   particularity of the sufficiency of the search warrant

   19   based on both the face of the search warrant and the

   20   affidavit.

   21                MR. GOROKHOV:      Right.     Together, Your Honor?

   22                THE COURT:      Together, yes.

   23                MR. GOROKHOV:      Your Honor, at this point,

   24   then I'll go to the -- to the overbreadth and probable

   25   cause points.      So I'll just start by giving this Court


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 60 of 76 PageID# 1170

                                                                        60


    1   a few examples.

    2                First of all, in terms of the documents to be

    3   seized in this case, as Detective Leightley testified

    4   and as the warrant reflects, there really wasn't any

    5   limitation on the documents to be seized.               We know that

    6   both from the way that the warrant was written and from

    7   the execution of the warrant.           Detective Leightley used

    8   his judgment.      He used his discretion to take or not

    9   take what he thought would help support the case.

   10                And even in a case -- a wide-ranging, complex

   11   fraud case -- most recently the Manafort case decided

   12   by Judge Ellis -- we know that there is some kind of a

   13   qualification placed on the types of documents to be

   14   seized.    In that case, it was financial documents,

   15   which is a very broad category, but at least they're

   16   somehow confined.       In this case, the documents were not

   17   meaningfully confined, and the officer just kind of

   18   took what he thought would help the case.

   19                Secondly, Your Honor, there's the issue of

   20   ownership.      Who owns the limitation on the ownership?

   21   Again, the fact that Officer Leightley went to search

   22   only in Christopher Sueiro's room or that he got the

   23   help of the roommate to only identify items in

   24   Christopher Sueiro's room is not the issue.

   25                The issue is what does the face of the


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 61 of 76 PageID# 1171

                                                                        61


    1   warrant say, and the face of the warrant plainly

    2   authorized the seizure of all items -- all of these

    3   broad categories of items in the house.

    4                So, for example, they could have taken his

    5   roommate's passport if they wanted.             They could have

    6   taken any roommate's cell phone if they wanted.                 That's

    7   the face of the warrant.         That's what this Court has to

    8   look at in determining --

    9                THE COURT:      Well, it does designate the

   10   underlying offense that the categories pertain to.

   11                MR. GOROKHOV:      That's correct, Your Honor.

   12                But, for example, in the Griffith case, the

   13   D.C. Circuit case, they clearly identified that they

   14   were looking at one specific person, Griffith, for

   15   example, for the crime of murder, but then the search

   16   warrant authorized them to take any cell phones in the

   17   house belonging to anybody.          And the D.C. Circuit

   18   specifically said that that's not good enough.                And

   19   they suppressed the whole warrant.             The police in that

   20   case didn't even take any cell phones.              They just took

   21   a firearm.      But they suppressed all of the evidence in

   22   that case.

   23                By contrast, in the Manafort case, for

   24   example, Your Honor, the defense complained in that

   25   case:    Why did the police take items belonging or


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 62 of 76 PageID# 1172

                                                                        62


    1   pertinent to the wife?         Why did they take, for example,

    2   documents pertinent to the wife?            And Judge Ellis

    3   reasoned that's because the affidavit plainly said why

    4   the wife was involved in the accounts or involved in

    5   some of the businesses that were at issue in the

    6   searches.

    7                We don't have anything like that in this

    8   case.    We have no connection, no nexus to the

    9   roommates.       And the plain language of the warrant

   10   doesn't limit it to Mr. Sueiro's property -- or the

   11   plain language of Attachment C, which is the only part

   12   that's incorporated into the -- which is the only part

   13   that controls what is actually being seized.

   14                A further problem, Your Honor -- and I would

   15   submit perhaps the biggest problem in this case -- is

   16   the fact that the warrant authorized seizure of items

   17   that Detective Leightley didn't even have probable

   18   cause that Mr. Sueiro owned.

   19                So the most prominent example would be the

   20   telephone.       I asked Detective Leightley if there was

   21   any evidence that Mr. Sueiro actually owned a phone.

   22   And, in fact, Detective Leightley candidly and very

   23   openly answered that the evidence he had actually

   24   suggested that Mr. Sueiro did not own a phone.                And, in

   25   fact, he didn't.


          Rhonda    F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 63 of 76 PageID# 1173

                                                                        63


    1                So, again, Your Honor, by analogy to the

    2   Griffith case, the D.C. Circuit case, one of the things

    3   that they pointed to in that case was this:               You can't

    4   just go in saying a person may own a phone.               And if he

    5   owns a phone, then it's possible that that phone will

    6   contain evidence of a crime.           You can't go in saying a

    7   person may own an external hard drive.              And if he does,

    8   well, maybe that hard drive has evidence of a crime.

    9   That is not -- that does not come close to the kind of

   10   showing that needs to be made to establish probable

   11   cause to seize these items.          So that's yet another

   12   issue in this case.

   13                Your Honor, the final example I'll give is it

   14   has to do with the firearms.           The offenses in this case

   15   that were listed were e-mail threats.             These were very

   16   specific threats that were made in the body of an

   17   e-mail.    They did not list, for example, a suspicion

   18   that Mr. Sueiro was planning to commit murder, that

   19   Mr. Sueiro was stalking somebody, that Mr. Sueiro was

   20   doing any of those things.          The only crime listed was

   21   the threats, which was completed by the time these

   22   warrants -- this warrant was sworn out.

   23                And the fact that the government or the

   24   police say that, well, we needed to find out whether he

   25   had the means to carry out the threat, Your Honor, I


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 64 of 76 PageID# 1174

                                                                        64


    1   think is a -- it's an empty argument for a number of

    2   reasons.

    3                First of all, there's a problem with that

    4   argument in that -- you know, the example I would give

    5   the Court is that if the government had suspected

    6   someone of a structuring offense -- you know,

    7   depositing money, less than $10,000, right -- and then

    8   they got a warrant to seize the person's car because he

    9   would need the car to drive to the bank to deposit the

   10   money, I mean, that's just far removed from the actual

   11   offense that's at issue in the case.

   12                Secondly, Your Honor, if they really

   13   sincerely believed that Mr. Sueiro intended to -- even

   14   if they didn't put it in the warrant but they believed

   15   that Mr. Sueiro intended to do something bad to

   16   Ms. Olsen, why did they wait three days from the time

   17   of obtaining the arrest warrant to the time that

   18   Mr. Sueiro was actually arrested on the 5th?                I think

   19   that just shows, Your Honor, that they didn't put it in

   20   this document because they didn't believe that

   21   Mr. Sueiro was actually planning to harm Ms. Olsen.

   22                But in any event, the face of the warrant has

   23   to control, and they didn't put anything beyond threats

   24   into the face of the warrant.

   25                Your Honor, there's a bunch of other things.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 65 of 76 PageID# 1175

                                                                        65


    1   Again, I think my argument already covers this about,

    2   you know, things like printers, plotters, all those

    3   things that the government had no evidence that

    4   Mr. Sueiro actually possessed.           And it was just maybe

    5   he possesses it and maybe there's evidence of a crime

    6   if we look around.

    7                If Your Honor has no questions on those

    8   points, I can proceed to the good faith --

    9                THE COURT:      Please.

   10                MR. GOROKHOV:      So just a couple of points

   11   about good faith, and I'm going to focus on the

   12   government's response that they made to the filing by

   13   prior counsel.      I want to just point out a couple of

   14   legal issues with good faith and then proceed to the

   15   facts.

   16                So number one, good faith is a little bit

   17   misleading because it actually has to do with objective

   18   reasonableness, not subjective good faith.

   19                Secondly, the courts have been clear that in

   20   considering good faith, we don't just evaluate some

   21   random police officer.         We evaluate the particular

   22   police officer who applied for the affidavit and the

   23   knowledge that that particular police officer had in

   24   this case, which is very important in this case, Your

   25   Honor.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 66 of 76 PageID# 1176

                                                                        66


    1                Thirdly, it's the government that actually

    2   has the burden to establish good faith.              It's the

    3   government that has the burden to establish that

    4   Detective Leightley was reasonable in obtaining the

    5   warrant that he got in this case.

    6                So without assuming the burden, without

    7   assuming the burden, I would just -- I would just point

    8   Your Honor back to all of my arguments dealing with

    9   probable cause and dealing with overbreadth and point

   10   out that it's not reasonable for Detective Leightley to

   11   get a warrant for every device in the house when he

   12   knows it's Christopher Sueiro they're looking at or

   13   Christopher Sueiro's room or Christopher Sueiro's

   14   property.        It's not reasonable for Detective Leightley

   15   to say maybe he has a phone and maybe that phone has

   16   evidence of a crime.          All of these things are not

   17   objectively reasonable given the investigation that

   18   Detective Leightley did and the knowledge that

   19   Detective Leightley had at the time.

   20                He may sincerely believe these things, and I

   21   don't doubt it, Your Honor.          I'm not alleging any kind

   22   of bad faith, any kind of a motive.             He may have

   23   sincerely believed all of these things, Your Honor.

   24   But in a search warrant, you have to come forward with

   25   articulable evidence why certain evidence exists and


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 67 of 76 PageID# 1177

                                                                        67


    1   why it's likely to contain evidence of the crime.                 And

    2   under the broad search warrant we have here, I think,

    3   Your Honor, the government falls far short of the good

    4   faith standard.

    5                THE COURT:      All right.     Thank you.

    6                MR. GOROKHOV:      Thank you, Your Honor.

    7                THE COURT:      Counsel.

    8                MR. BURKE:      Your Honor, I won't repeat what's

    9   in our brief.

   10                On particularity, it only requires that the

   11   warrant state the place to be searched, which is a

   12   house, the things to be seized, which include

   13   computers, and the type of evidence you're looking for,

   14   evidence of a threats violation.

   15                The Williams case that we cited in the Fourth

   16   Circuit is extremely similar where you had someone who

   17   made a threat against children.            The warrant allowed

   18   any and all computers indicative of violations of the

   19   threats statute, and that was sufficiently particular.

   20                There's another case we didn't cite, but it's

   21   Dickerson in the Fourth Circuit, 166 F.3d 667, pincite

   22   694.   It said that the search for evidence relating to,

   23   quote, a specific unlawful activity, such as narcotics

   24   or theft of a fur coat, is sufficiently particular.                     So

   25   we think we certainly had that here.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 68 of 76 PageID# 1178

                                                                        68


    1                As Your Honor pointed out, there was a limit.

    2   It wasn't just any computer.           It was limited to the

    3   crime under investigation, which was threats, and the

    4   title of the warrant was In Re Christopher Sueiro.                   So

    5   it was focused on him.         That's certainly how the

    6   detective interpreted it.          As Your Honor asked him, did

    7   he go to other rooms?         No, he did not.

    8                Just on a couple of matters that were brought

    9   up.   In terms of the documents, it wasn't just any

   10   documents.      Again, documents related to the crime that

   11   were evidence.      He testified that he was looking for

   12   indicia of occupancy, like his bills or things related

   13   to his work.      That is very common in a search warrant

   14   to look for.

   15                Then, just briefly, on other matters that he

   16   brought up, the phone, the firearms.             First, the phone

   17   is a computer.      There was evidence that he was using a

   18   computer to send these threats.            So if there was a

   19   phone, it certainly would have been within the scope of

   20   the investigation.        But in any event, there's no phone

   21   here to be suppressed.

   22                We're not seeking to use the firearm.              So

   23   even if that was somehow outside the scope of the

   24   warrant, it would be severable from the rest of the

   25   warrant, and it wouldn't affect what was seized and


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 69 of 76 PageID# 1179

                                                                        69


    1   what was clearly within probable cause, which was the

    2   computers.      That's what we intend to use at trial.

    3                THE COURT:      Is that how it works?

    4                MR. BURKE:      Yes, Your Honor.

    5                THE COURT:      You can basically sever the

    6   overbreadth of the warrant, exclude evidence within the

    7   overbreadth, and the rest of the seizures are otherwise

    8   valid?

    9                MR. BURKE:      Yes, Your Honor.       It was actually

   10   discussed in the case cited by the defense, which was

   11   the Second Circuit case, U.S. v. Galpin, where they go

   12   into the severability analysis at the end.                I can cite

   13   Your Honor to a Fourth Circuit on this if necessary.

   14                THE COURT:      All right.

   15                MR. BURKE:      That just goes down to generally

   16   the exclusionary rule that we're careful not to use it

   17   unless absolutely necessary.

   18                THE COURT:      All right.

   19                MR. BURKE:      Finally, Your Honor, the good

   20   faith.     I mean, to the extent that this is a close

   21   call, you heard the testimony from the detective.                 He

   22   was scrupulously attempting to follow the law.                He went

   23   back to get a warrant three or four different times.

   24   When he found evidence of child pornography, he stopped

   25   immediately and went to get another warrant, again,


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 70 of 76 PageID# 1180

                                                                        70


    1   showing that he took the part of the warrant that says

    2   that this is in relation to threats crimes very

    3   seriously.

    4                THE COURT:      There were a total five warrants?

    5                MR. BURKE:      Five total, Your Honor.         And even

    6   to the point that, apparently, the magistrates there

    7   told him, you know, stop coming back to us this often

    8   for these sorts of things.          So he's clearly going as

    9   much as he can.

   10                So to the extent that there's any question,

   11   we would rely on that.

   12                The last thing I would point out -- actually,

   13   a case that was brought to my attention by defense

   14   counsel -- that in the Paul Manafort case, Judge Ellis

   15   wrote a long opinion on this, and he found -- it was a

   16   similar claim saying that they were asking for all

   17   computers in the house and all documents.               And the

   18   first Judge Ellis found to be sufficiently particular.

   19   But then he said, even if it wasn't, it would be

   20   covered by good faith.         And this is what he says at the

   21   end.   He says, Courts have routinely rejected

   22   particularity challenges to warrants using the same

   23   broad categories contained in this warrant, i.e., any

   24   and all financial records, evidence of state of mind,

   25   and electronic devices and storage media.               Given that


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 71 of 76 PageID# 1181

                                                                        71


    1   courts have approved warrants containing the same

    2   language as the warrant at issue here, it is

    3   inconceivable that a reasonably well-trained officer

    4   would have known that the warrant was invalid despite

    5   the magistrate judge's authorization.

    6                There he's talking about a team of FBI agents

    7   led by a team of federal prosecutors at the special

    8   counsel's office.       Here Detective Leightley is acting

    9   on his own and is clearly doing so in good faith and

   10   relying on his magistrates.

   11                Thank you.

   12                THE COURT:      All right.     Mr. Gorokhov.

   13                MR. GOROKHOV:      Your Honor, thank you.          I'll

   14   be as brief as possible here.

   15                I'll start with some of the points the

   16   government raised as to good faith.             Again, I think a

   17   large part -- and I don't doubt Detective Leightley's

   18   subjective intent to do things right.             That's not the

   19   issue here at all.        The fact that he got subsequent

   20   four warrants is not the issue here at all, Your Honor.

   21   The issue here is what was his objective reasonableness

   22   in seeking all of these items in the initial warrant

   23   where they seized these items.            So a lot of what the

   24   government says, Your Honor, is simply not relevant.

   25                In terms of the Manafort case -- and I


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 72 of 76 PageID# 1182

                                                                         72


    1   neglected to provide the citation.             I can for Your

    2   Honor if that needs to be.

    3                THE COURT:      No.     That's all right.

    4                MR. GOROKHOV:         In terms of the Manafort case,

    5   there's an interesting distinction because one of the

    6   facts that Judge Ellis actually focused on was that the

    7   FBI agent in that case talked to an employee who

    8   currently worked for Manafort at that time, and that

    9   employee provided the FBI with exactly the kind of

   10   information that was missing in this case.                That

   11   employee told the FBI that Manafort uses this computer

   12   to do business.       He has a lot of business documents in

   13   this part of his house.            He uses electronic devices in

   14   connection with his business documents.              He's got a

   15   drawer full of cell phones that he -- that he -- you

   16   know, when he stops using the cell phone, he puts it in

   17   this drawer.

   18                So that's exactly the kind of evidence that

   19   lays the foundation, that lays the appropriate basis

   20   for a police officer to then go and obtain a search

   21   warrant.     That's exactly the kind of information and

   22   evidence that was missing in this case, Your Honor.

   23                In terms of the Williams case that the

   24   government cites, I would -- I would just briefly note

   25   that in that case, there was a threat -- there was an


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 73 of 76 PageID# 1183

                                                                        73


    1   allegation of threats, but there was also an allegation

    2   of harassment by computer in which the defendant in

    3   that case clearly said things about child abuse and

    4   said things about being a pedophile.             And that's

    5   actually -- that aspect of the warrant was actually

    6   what was relied on in upholding the search of the

    7   electronic media in that case.

    8                It wasn't the threats part.          It was the fact

    9   that he sent lewd and lascivious materials involving

   10   children and child abuse that gave them probable cause

   11   to search these devices for inappropriate materials for

   12   child porn -- child abuse materials.

   13                The last point, Your Honor, I'll make is one

   14   that you asked of the government, which is if the

   15   warrant is facially overbroad, is it severable?                 The

   16   answer to that, Your Honor, I think is clear from

   17   Griffith that -- from the D.C. Circuit case and other

   18   cases that if the warrant is facially overbroad,

   19   everything is suppressed.          That's the appropriate

   20   remedy.

   21                We would submit, Your Honor, that Griffith is

   22   the controlling case on that even though it's from a

   23   different circuit, but I think it's fairly clear and

   24   supported by Supreme Court precedent.

   25                THE COURT:      All right.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 74 of 76 PageID# 1184

                                                                        74


    1                MR. GOROKHOV:      Thank you, Your Honor.

    2                THE COURT:      I've reviewed the motion.          I

    3   think it's a substantial motion and it raises

    4   substantial issues that the Court needs to deal with.

    5                First of all, I think the clearest issue is

    6   the probable cause issue.          I think there was clearly

    7   probable cause for each of these warrants.

    8                I think that the more difficult -- the closer

    9   issue is with respect to the particularity requirement

   10   of these warrants.        The particularity requirement

   11   really has three components:

   12                First, the warrant must identify the specific

   13   offense for which the police have established probable

   14   cause, which these warrants do;

   15                Second, the warrant must describe the place

   16   to be searched, which these warrants do; and

   17                Third, the warrant must specify the items to

   18   be seized by the relation to the designated crimes, and

   19   it's this third area that raises, I think, substantial

   20   issues.

   21                Here the warrants do incorporate the

   22   affidavits, and the Court has to assess the

   23   particularity requirement within the context of the

   24   entire warrant, including the items and also the

   25   language of the warrant, which does, albeit in less


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 75 of 76 PageID# 1185

                                                                        75


    1   than perhaps ideal language, reference that the items

    2   to be seized are those that relate to the designated

    3   offense.

    4                Based on all the facts and circumstances of

    5   these warrants, the Court does conclude -- although I

    6   do think it is a substantial issue -- that the warrants

    7   satisfy the particularity requirement.              Alternatively,

    8   the Court also concludes that any overbreadth falls

    9   within the good faith exception.            The Court concludes

   10   that the affidavits are not so facially deficient by

   11   failing to particularize the place to be searched or

   12   the things to be seized that the executing officers in

   13   this case could not reasonably presume it to be valid.

   14                As I said, a lot of these are standard forms,

   15   standard practices.        As Judge Ellis mentioned in his

   16   Manafort opinion, courts have approved much of the

   17   language that's challenged in this case under various

   18   circumstances.      Overall, the Court concludes that any

   19   defect in these warrants are covered by the good faith

   20   exception.

   21                So for those reasons, the Court is going to

   22   deny the motion to suppress.

   23                Anything further?

   24                MR. BURKE:      Not from the government, Your

   25   Honor.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 165 Filed 09/06/19 Page 76 of 76 PageID# 1186

                                                                        76


    1                THE COURT:      All right.     Your argument was

    2   excellent, Mr. Gorokhov.

    3                MR. GOROKHOV:      Oh, thank you, Your Honor.

    4                THE COURT:      It's a tough issue.

    5                All right.      Anything else?

    6                MR. GOROKHOV:      No, Your Honor.       Thank you.

    7                THE COURT:      All right.     The Court stands in

    8   recess until 2:00.

    9                ----------------------------------
                              Time: 12:34 p.m.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21
              I certify that the foregoing is a true and
   22
         accurate transcription of my stenographic notes.
   23

   24
                                                     /s/
   25                                   Rhonda F. Montgomery, CCR, RPR


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
